April    9, 1975

The Honorable       Thomas    W. Brown                   Opinion     No.   H-   578
Director,     Texas Board of Private
Investigators     and Private   Security                 Re:   Whether   a person who is a
Agencies                                                       member    of a state board and
959 Reinli,     Suite 201                                      who was required      at the time
Austin,    Texas 78751                                         of his appointment     to represent
                                                               a certain  profession    can con-
                                                               tinue to serve on the board
Dear   Mr.   Brown:                                                after   he leaves   that profession.

     The Private     Investigators     and Security    Agencies      Act [art. 4413 (29bb),
V. T. C. S. ] creates     the Texas Board of Private         Investigators        and Private      Security
Agencies    composed       of the Director    of the Texas      Department        of Public Safety,
the Attorney     General,     “one City or County Law Enforcement                 Officer,”      two
members     appointed      by the Governor      “who  are   citizens     of  the  United    States   and
residents    of the State of Texas.”        and three members          appointed      by the Governor
“who are licensed       under this Act, who have been engaged for a periodof                      five
consecutive     years as a private investigator,          private     guard,     or as a law enforce-
ment officer     for any city,     county, or state government,             or for the federal       govern-
ment, and who are not employed              by the same person         or agency as any other member
of the board.”       The initial Board was appointed           in 1969 and in 1972 the person
about whom you inquire was added.                At that time he was the only member                 of the
 Board who was serving          as a city or county law enforcement               officer.    He has
 subsequently     resigned     that position to enter private        life and has accepted a p osi-
 tion with the campus police of a state university.                You have asked whether or
 not he may continue to serve out his term as a Board member.

     Although he was not so designated          at the time of his appointment,      we must
assume that the man in question was appointed            by the Governor     to fill the Board
position    set aside for a city or county law enforcement        officer.   Assuming       this to
be true. the question      you present,    then. is whether   or not a person meeting the
qualifications     for a particular  office at the time of his appointment        but later
giving up those qualifications      nevertheless     may continue in office.

       In the very recent case of Phagan v. State,      510 S. W. 2d 655 (Tex. Civ. App.
 --Ft.     Worth 1974, writ ref’d., n. r. e. 1, it was held that a district attorney who,
 during the term of his office was disbarred,        was properly   removed   from office




                                              p. 2578
The   Honorable      Thomas   W.   Brown,      page     2      (H-578)




by that fact alone despite the fact that the statute requiring                  him to be a
licensed    attorney at the time of his election    did not specify             that loss of
that qualification   would work a forfeiture     of office.

    Surely,   the Legislature,    in specifically    calling   for varying qua6fications     ,
for members     of your Board,     intended that those qualifications         be represented   -
on the Board.     And, following     the dictates of   the Phagan case, when a person
no longer   meets the qualifications     for a position     on the Board, it must be
held that he loses his right to serve and the position            is vacated.

      In answer     to your question,     therefore,        it is our opinion   that a person
appointed    to the Texas Board of Private         Investigators    and Private   Ser;lrity
Agencies    to fill the position calling   for a city or county law enforcement
officer,   though qualified    at the time of his appointment,         who later ceases      to
be a city or county law enforcement          officer   ,  vacates  his  position on  the    Board.
Phagan    v. State, s\lpra; Whitmarsh       v. Buckley,       324 S. W. 2d 298 (Tex. Civ.App.
--Houston     1959, no writ): Attorney    General       Opinion WW-1387 (1962); 47 Tex.
Jur. 2d Public     Officers   §43.

                               SUMMARY

               A person appointed to the Texas         Board of Private
          Investigators    and Private    Security   Agencies      to fill a
          position   which requires    that he be a city or county law
          enforcement     officer  vacates   the position     if he or she
          later ceases tr. possess      those qualifications.




                                                    Attorney      General   of Texas




 DAVID    M.      KENDALL,     First    Assistant




 C. ROBERT   HEATH,           Chairman
 Opinion Committee


                                             p. 2579